


Exhibit 10.1




FIRST AMENDMENT TO AMENDED AND RESTATED LETTER LOAN AGREEMENT


THIS FIRST AMENDMENT TO AMENDED AND RESTATED LETTER LOAN AGREEMENT (this
“Amendment”) dated as of July 8, 2013 to the Letter Loan Agreement referenced
below is by and among DST Systems, Inc., a Delaware corporation (the
“Borrower”), Bank of America, N.A. (the “Original Lender”) and the Lenders
identified on the signature pages hereto.


W I T N E S S E T H


WHEREAS, a $125 million term loan credit facility has been established in favor
of the Borrower pursuant to the terms of that certain Letter Loan Agreement
dated as of October 28, 2011 (as amended and restated in its entirety on May 17,
2012, the “Letter Loan Agreement”) among the Borrower and the Lenders identified
therein (the “Lenders”);


WHEREAS, the Borrower has requested that the Lenders amend the Letter Loan
Agreement to modify certain provisions contained therein; and


WHEREAS, all Lenders have agreed to amend the Letter Loan Agreement on the terms
and subject to the conditions set forth herein.


NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


1.     Defined Terms. Capitalized terms used herein but not otherwise defined
herein shall have the meanings provided to such terms in the Letter Loan
Agreement (including as amended hereby).


2.     Amendment. Subject to the satisfaction of the conditions precedent set
forth in Section 3 hereof, the Letter Loan Agreement is hereby amended as
follows:


(a)     Section 1(f)(ii) of the Letter Loan Agreement is amended by deleting the
phrase “$25,000,000 over the term of this Agreement” in subsection (x) and it
replacing with “$300,000,000 from and after the First Amendment Effective Date”.


(b)     Section 4(b) is hereby amended in its entirety to read as follows:


[Reserved].


(c)     Exhibit A to the Letter Loan Agreement is hereby amended by:






--------------------------------------------------------------------------------



(i) deleting the defined term “Springing Maturity Date”.


(ii) amending the definition of “Maturity Date” in its entirety as follows:
            
“Maturity Date: October 28, 2013”


(iii) adding the following definition in the appropriate alphabetical order:


“First Amendment Effective Date: July 8, 2013”.


3.     Conditions Precedent. This Amendment shall become effective upon the
satisfaction of the following conditions:


(a)     Execution of Counterparts of Amendment. Receipt by the Original Lender
of counterparts of this Amendment duly executed by the Borrower and each other
Lender; and


(b)     Other Fees and Expenses. The payment by the Borrower of all reasonable
expenses relating to this Amendment which are due and payable on the date hereof
including all reasonable out of pocket costs and expenses of the Original Lender
in connection with the preparation, execution and delivery of this Amendment,
including, without limitation, the reasonable fees and expenses of Moore & Van
Allen PLLC, special counsel to the Original Lender.


4.     Representations and Warranties. The Borrower hereby represents and
warrants that (a) it has the requisite corporate power and authority to execute,
deliver and perform this Amendment, (b) it is duly authorized to, and has been
authorized by all necessary corporate action to, execute, deliver and perform
this Amendment, (c) no consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
it of this Amendment, (d) the execution, delivery and performance by it of this
Amendment do not and will not conflict with, result in a breach of or constitute
a default under the articles of incorporation, bylaws or other organizational
documents of the Borrower or any of its Subsidiaries or any indenture or other
material agreement or instrument to which any such Person is a party or by which
any of its properties may be bound or the approval of any Governmental Authority
relating to such Person except as could not reasonably be expected to have a
Material Adverse Effect, (e) the representations and warranties contained in
Section 3 of the Letter Loan Agreement are true and correct in all material
respects on and as of the date hereof as though made on and as of such date
(except for those which expressly relate to an earlier date) and (f) no Default
or Event of Default exists under the Letter Loan Agreement on and as of the date
hereof and after giving effect to this Amendment, or will occur as a result of
the transactions contemplated hereby.


5.     No Other Changes; Ratification. Except as expressly modified or waived
hereby, all of the terms and provisions of the Letter Loan Agreement (including
schedules and exhibits thereto) and the other Loan Documents shall remain in
full force and effect. The term “this Agreement” or



2

--------------------------------------------------------------------------------



“Letter Loan Agreement” and all similar references as used in each of the Loan
Documents shall hereafter mean the Letter Loan Agreement as amended by this
Amendment. Except as herein specifically agreed, the Letter Loan Agreement is
hereby ratified and confirmed and shall remain in full force and effect
according to its terms. This Amendment shall be effective only to the extent
specifically set forth herein and shall not (i) be construed as a waiver of any
breach or default other than as specifically waived herein nor as a waiver of
any breach or default of which the Lenders have not been informed by the
Borrower, (ii) affect the right of the Lenders to demand compliance by the
Borrower with all terms and conditions of the Letter Loan Agreement in all other
instances, (iii) be deemed a waiver of any transaction or future action on the
part of the Borrower requiring the Lenders’ or the Required Lenders’ consent or
approval under the Letter Loan Agreement, or (iv) be deemed or construed to be a
wavier or release of, or a limitation upon, the Lenders’ exercise of any rights
or remedies under the Letter Loan Agreement or any other document executed or
delivered in connection therewith, whether arising as a consequence of any Event
of Default which may now exist or otherwise, all such rights and remedies hereby
being expressly reserved.


6.     Counterparts; Facsimile/Email. This Amendment may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed an original and it shall not be necessary in making proof of this
Amendment to produce or account for more than one such counterpart. Delivery of
an executed counterpart of this Amendment by telecopy or electronic mail by any
party hereto shall be effective as such party’s original executed counterpart.


7.     Governing Law. This Amendment shall be deemed to be a contract made
under, and for all purposes shall be construed in accordance with, the laws of
the State of New York.


8. Entirety. This Amendment and the other Loan Documents embody the entire
agreement between the parties and supersede all prior agreements and
understandings, if any, relating to the subject matter hereof. These Loan
Documents represent the final agreement between the parties and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
of the parties. There are no oral agreements between the parties.




[SIGNATURE PAGES FOLLOW]





3

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered as of the date first above written.


BORROWER:    
 
DST SYSTEMS, INC.,
 
a Delaware corporation
 
 
 
By: /s/ Kenneth V. Hager
 
Name: Kenneth V. Hager
 
Title: Vice President, CFO & Treasurer

            
                        


[signature pages continue]













4

--------------------------------------------------------------------------------





LENDERS:        
 
BANK OF AMERICA, N.A.,
 
as a Lender
 
 
 
By: /s/ Sugeet Manchanda Madan
 
Name: Sugeet Manchanda Madan
 
Title: Director




































































5

--------------------------------------------------------------------------------









 
BMO HARRIS BANK, N.A.,
 
as a Lender
 
 
 
By: /s/ Cory A. Miller
 
Name: Cory A. Miller
 
Title: Vice President






6